REYNA, Circuit Judge, dissents without opinion from the denial of the petition for rehearing en banc.
ON PETITION FOR REHEARING AND REHEARING EN BANC
PER CURIAM.
ORDER
A combined petition for rehearing and rehearing en banc was filed by Plaintiffs-Appellees Bayer, and a response thereto was invited by the court and filed by Defendants-Appellants. The petition for rehearing was considered by the panel that heard the appeals, and thereafter the petition for rehearing en banc and the response were referred to the circuit judges who are authorized to request a poll of whether to rehear the appeals en banc. A poll was requested, taken, and failed.
Upon consideration thereof,
It Is Ordered That:
(1) The petition of Plaintiffs-Appellees for panel rehearing is denied.
(2) The petition of Plaintiffs-Appellees for rehearing en banc is denied.
*992(3) The mandate of the court will issue on August 19, 2013.